Citation Nr: 0117171	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea on a direct 
basis and as secondary to service-connected nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1959 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's sleep apnea is not associated with his 
period of active service.


CONCLUSIONS OF LAW

1.  The veteran's sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The veteran's sleep apnea is not due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

The veteran's service medical records do not contain any 
pertinent notations, complaints, or relevant clinical data.  
There is documentation as to a February 1963 injury that 
resulted in a fractured nose and septal deviation.  
Otherwise, the veteran's service medical records are negative 
for any medical evidence pertinent to his current claim.

In pertinent part, VA outpatient records extending from 1990 
to 1999 reveal treatment for symptoms associated with sleep 
apnea.  In a December 1992 record, the veteran indicated he 
had had excessive daytime sleepiness for 3 to 4 years; for 
the past year, he had had excessive sleepiness after lunch.  
In a September 1998 statement, the veteran noted that he was 
first treated and hospitalized for sleep apnea in 1992.  

Lay statements dated in 1998 and 1999 reveal assertions that 
the veteran fell asleep continuously, sometimes several times 
a day, even during lunch breaks.  In one statement by J. 
Norris dated in September 1998, the attestee noted that the 
veteran had a car accident in 1963 and that he frequently 
dropped off to sleep during activities such as watching 
television, practicing football, or driving.  In the 1999 
statement, a co-worker indicated that he worked with the 
veteran for 10 years, beginning in 1972, and that he often 
fell asleep talking to clients and at lunch.  

A private medical opinion dated in April 2000 disclosed that 
the veteran had a deviated septum due to breaking his nose on 
two occasions in 1961 and 1962.  The history reported 
included inappropriate falling asleep going back to the early 
1960's with a few incidents reported prior to that time.  The 
physician (from the Cardiology and Internal Medicine 
Department) indicated that given the validity of the 
veteran's reported history, it was most probable that the 
onset of sleep apnea was due to the twice broken nose, or in 
the case that the onset preceded the fractures, exacerbation 
would be normal with such a degree of deviation.  The 
physician stated that the medical conclusions were only as 
accurate as the validity of the veteran's past medical 
history.  

VA opinion dated in May 2000 with an attached addendum 
reveals the veteran's history of sleep apnea and associated 
symptomatology.  Noted is that the veteran was first 
diagnosed with sleep apnea in 1992.  He underwent studies and 
evaluations and ultimately was placed on medication.  The 
veteran reported that in service, he fell asleep during the 
daytime.  Also noted is that the veteran did not have any 
particular problems with sleep apnea during service.  The 
examiner noted that there did not seem to be any relationship 
between his "work history" and his sleep apnea.  In the 
addendum, the examiner clarified that the term "work 
history" referred to the veteran's period of military 
service.  Again, the examiner noted that the veteran's sleep 
apnea was not related to service.  

A clinical professor of medicine at UCLA and specialist in 
sleep disorders and pulmonary diseases rendered an 
independent medical opinion in October 2000.  The physician 
stated that the opinion was based entirely on a review of the 
veteran's records with regard to claims of obstructive sleep 
apnea and its relation to nasal injuries incurred during 
service.  The examiner noted that while the records 
documented snoring, they did not include evidence on which to 
base a certain diagnosis of obstructive sleep apnea.  
Further, the examiner noted that there was no clinical basis 
in the record for significant nasal obstruction and that in 
any event, the reported 52 percent obstruction on the left 
side would not be expected to cause obstructive sleep apnea.  
Moreover, the examiner reported skepticism that the veteran 
had significant obstructive sleep apnea and that if he did, 
it was not likely due to nasal obstruction.

Further, the examiner stated that even if the veteran were to 
have obstructive sleep apnea due to nasal obstruction, it was 
unlikely to have remained clinically silent since the 1960s.  
The examiner stated that the earliest recorded symptoms in 
the records which could have any likely association with 
obstructive sleep apnea is the veteran's 1996 report of 
decreased sexual dysfunction since 1991.  The examiner 
concluded that it was more likely than not that the veteran 
did not have sleep apnea due to a twice-fractured nose with 
52 percent obstruction on the left as an initial onset.  

II.	Pertinent Law and Regulations 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

III. Analysis

This veteran maintains that his obstructive sleep apnea 
warrants service connection either on a direct basis or 
secondary to his service-connected nasal fracture.  In 
support of his contentions, the veteran has submitted medical 
statements and outpatient treatment reports in addition to 
lay testimony attesting to symptoms that began in service.  

At the outset, the Board notes that the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all identified evidence relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records are associated with the claims 
folder.  Multiple VA outpatient treatment reports are 
included with the veteran's file and several VA and private 
medical opinions are also associated with the file.  

The Board notes that the evidence of record preponderates 
against the veteran's claim of service connection for his 
sleep apnea, both on a direct basis and on a secondary basis.  
Overall, the medical opinions associated with the veteran's 
claim point to no relationship between post-service sleep 
apnea and his period of service.  

The Board notes that it is true that a private physician 
stated in April 2000 that it was most probable that the onset 
of the veteran's sleep apnea was due to a twice broken 
fractured nose, or if the onset preceded the fractures, 
exacerbation would be normal.  This conclusion was associated 
with reported history by the veteran of symptoms beginning in 
the early 1960's.  Nonetheless, such statement was neither 
enhanced nor supported by medical documentation otherwise and 
appears to have been entirely based on the veteran's 
recitation of his own medical history.  In fact, the 
physician stated that the medical conclusions were only as 
accurate as the history itself.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Thus, in this respect, such statement 
carries little weight in support of the veteran's service 
connection claim.  

Further, the May 2000 VA opinion and the October 2000 
independent medical opinion substantiate that the veteran's 
post-service sleep apnea does not relate to his service on 
any basis.  As noted above, in the May 2000 opinion, the 
examiner indicated clearly that the veteran's post-service 
sleep disorder was not linked to his period of active 
service.  Noted is that the veteran was first diagnosed with 
such disorder in 1992 and according to the veteran himself, 
he was not treated prior to that time, including during 
service.  

With respect to the October 2000 opinion, the sleep disorder 
specialist stated that upon a review of the veteran's record, 
there was no evidentiary basis to conclude that the veteran's 
sleep apnea was due to service either directly or secondarily 
related to his service-connected nasal fractures.  The 
examiner further noted that first, there was no medical 
evidence in the record to support significant nasal 
obstruction and that regardless, a 52 percent obstruction on 
the left side would not be expected to cause obstructive 
sleep apnea.  In fact, the examiner doubted that the veteran 
had significant obstructive sleep apnea and that if he did, 
it was not likely due to nasal obstruction.  

Overall, the examiner rendered an opinion that even if the 
veteran were to have obstructive sleep apnea due to nasal 
obstruction, it was unlikely to have remained clinically 
silent for so many years, given that the earliest noted 
symptom in the record with any likely association with 
obstructive sleep apnea is the veteran's 1996 report of 
decreased sexual dysfunction since 1991.  The examiner 
concluded that it was more likely than not that the veteran 
did not have sleep apnea due to a twice-fractured nose with 
52 percent obstruction on the left as an initial onset.  

Thus, in light of the foregoing, overall the evidence of 
record preponderates against the veteran's service connection 
claim, both on a direct and secondary basis.  Moreover, the 
lay statements of record do not constitute competent clinical 
evidence to establish a medical diagnosis of any specific 
disability.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an inservice 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).  Thus, in this regard as well, the Board 
notes that the veteran's claims fail.  



ORDER

Service connection for sleep apnea is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

